DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions and is in response to application 17/477,351 filed on 9/16/2021 in which claims 1 – 3 are presented for examination.

Priority
2.	Acknowledgment is made of applicant' s parent Application No. 13/670,307, filed on 11/06/2012.

Drawings
3.	Drawings have been acknowledged and are acceptable for examination purposes.

Specification
4.	Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite detecting a search event, generating a recurring search with a schedule, generating search results from the recurring search, providing data corresponding to the search results for presentation.  
The limitations in the claims are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting, generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “processors” or “memories”, the “recurring search” step(s) in the context of the claims encompasses a user manually scheduling a time to redo a search of items.  In a real-world example, this could be a number of tangible files that are searched.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the recurring search steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Claim 2 is also rejected under the Judicial Exception for the same reasoning.

Claim 3 would be rejected under the same reasoning, but for the fact that claim 3 contains a different 101 issue as stated below:

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 20 recites “computer-readable media”, which with the broadest reasonable interpretation can be interpreted as a form of energy.  Paragraphs [0052] and [0054] of the specification does not define computer readable media as only non-transitory.  Paragraphs [0052] and [0054] mentions that the medium may be tangible.  However, it fails to limit medium to non-transitory.  Therefore, when the claims are interpreted broadly as transmission medium or signal, the claims appear to be non-statutory because they are not tangibly embodied in a manner so as to be executable (See MPEP 2106 I.).  Applicant could amend the claim by clarifying as such: “a non-transitory computer readable storage medium” to the preamble.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3 are rejected under 35 U.S.C. 102(b) as being anticipated by Plow et al. US 20080091661 A1 (hereinafter referred to as “Plow”).

As per claim 1, Plow teaches:
A method for recurring search automation, the method comprising: 
detecting a search event (Plow, [0011] and [0041] – The search request is equivalent to a search event.  Paragraph [0083] – A Search operation is equivalent to a search event); 
responsive to the detection of the search event, generating a recurring search based at least in part on the detected search event, the recurring search being associated with a recurrence schedule (Plow, [0011] – A search operation is scheduled for execution based on the search request, wherein a search schedule is equivalent to a recurring search.  Paragraphs [0088] and [0089] – The user may select a choice of recurring in order to define timing intervals between recurring searches); 
generating search results at least in part by performing the recurring search according to the associated recurrence schedule (Plow, [0012] and [0091] – Search results are provided to a user); and 
providing data corresponding to at least a portion of the generated search results for presentation (Plow, [0044] and [0045] – Search results are received and they are ranked in accordance with the degree of affinity of each search result entity with a specified search framework profile, wherein the value for each result is equivalent to provided data corresponding to search results). 

Claim 2 is directed to a system performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 2.

Claim 3 is directed to one or more computer-readable media performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gross et al. US 20060248078 teaches heuristics based on a search input in paragraph [0046].
Will et al. US 20140012841 teaches HTTP messages to identify query terms in paragraph [0019].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 23, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152